The evidence authorized the verdict; and none of the special assignments of error shows cause for a reversal of the judgment.
                         DECIDED MARCH 11, 1947.
W. C. Zellner was tried for murder on an indictment which charged that he killed and murdered Philip Drewry *Page 871 
by maliciously shooting him with a shotgun. On his trial he was convicted of voluntary manslaughter; his motion for a new trial was denied, and that judgment is assigned as error.
The undisputed evidence disclosed that the defendant killed the deceased by shooting him with a shotgun in the defendant's home. The evidence, however, was in sharp conflict as to whether the homicide was murder, voluntary manslaughter, or justifiable. After a careful consideration of the evidence and the defendant's statement to the jury, we are satisfied that the verdict returned was authorized by the evidence, and that the overruling of the general grounds of the motion for new trial was not error.
All of the special grounds complain of alleged errors of commission, or of omission, in the charge of the court. None of these grounds, when considered in the light of the entire charge and the facts of the case, shows cause for a reversal of the judgment. The charge was full and fair, and correctly presented to the jury the laws of murder, voluntary manslaughter, and justifiable homicide; and no request for further or different instructions was presented to the court.
The cases cited in behalf of the movant are not here applicable.
The denial of a new trial was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.